10/20/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: OP 21-0316


                                       OP 21-0316
                                   _________________

BARBARA A. GIBSON, as Personal
Representative of the Estate of Johnny G. Gibson,
and for herself; JOHN TRAVIS MORGAN
GIBSON; DIXIE LEE GIBSON,

            Plaintiffs and Appellants,
                                                                  ORDER
      v.

UNITED STATES OF AMERICA,

            Defendant and Appellee.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable the Honorable Danny J. Boggs, the Honorable Richard A. Paez, and the
Honorable Paul J. Watford, Circuit Court Judges.


                                                 For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 October 20 2021